
	
		II
		110th CONGRESS
		2d Session
		S. 2858
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2008
			Ms. Mikulski (for
			 herself, Ms. Stabenow,
			 Mr. Smith, and Mr. Inouye) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To establish the Social Work Reinvestment Commission to
		  provide independent counsel to Congress and the Secretary of Health and Human
		  Services on policy issues associated with recruitment, retention, research, and
		  reinvestment in the profession of social work, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dorothy I. Height and Whitney M.
			 Young, Jr. Social Work Reinvestment Act.
		2.FindingsCongress finds the following:
			(1)The Bureau of Labor
			 Statistics states that social worker employment is expected to increase. The
			 increase is expected to be greater than the average increase in employment
			 (estimated to be 18 to 26 percent) for all occupations through 2014,
			 demonstrating a substantial need for social workers. The need is even greater
			 for social workers in the area of aging. The National Association of Social
			 Workers Center for Workforce Studies estimates that 9 percent of, or 30,000,
			 licensed social workers specialize in gerontology. By 2010, as more Baby
			 Boomers reach the age of 65, the National Institute on Aging projects that
			 60,000 to 70,000 social workers will be needed.
			(2)Social work
			 salaries are among the lowest for professionals in general and for those with
			 master’s level educations in particular. A survey conducted by the John A.
			 Hartford Foundation found that between 1992 and 1999 the annual rate of wage
			 growth for degree-holding social workers was 0.8 percent. According to the
			 National Association of Social Workers Center for Workforce Studies, 60 percent
			 of full-time social workers earn between $35,000 and $59,999 per year with 25
			 percent earning between $40,000 and $49,999 per year. Social workers who earn
			 lower salaries are more likely to work in challenging agency environments and
			 to serve more vulnerable clients. They are also more likely to leave the
			 profession.
			(3)According to one
			 study by the Council on Social Work Education, 68 percent of individuals
			 surveyed who held a master’s degree in social work graduated with an average
			 debt of $26,777. Additionally, the U.S. Public Interest Research Group states
			 that 37 percent of public 4-year graduates have too much debt to manage as a
			 starting social worker. While social workers may be in positions that are
			 personally fulfilling, due to their high loan debt and low income, many
			 struggle financially.
			(4)Social work is
			 unquestionably a dangerous profession for many. According to the American
			 Federation of State, County and Municipal Employees, 70 percent of caseworkers
			 report that front line staff in their agency have been victims of violence or
			 received threats of violence. Social workers are considerably safer when
			 measures such as use of global positioning systems, self-defense training, and
			 conflict prevention are implemented.
			(5)According to a
			 study by the University of Michigan, approximately 1 in 7 adults over the age
			 of 70 have some form of dementia and 9.7 percent (or 2,400,000) of those found
			 with dementia were also found to have Alzheimer’s disease. Social workers in
			 gerontology settings work with older adults, including those with dementia, to
			 support their physiological, psychological, and social needs through mental
			 health therapy, caregiver and family counseling, health education, program
			 coordination, and case management. Those professionals also assist the hundreds
			 of thousands of older persons who are abused, neglected, frail, or vulnerable.
			 Between 2000 and 2004, there was a 19.7 percent increase in the total number of
			 reports of elder and vulnerable adult abuse and neglect.
			(6)The Children’s
			 Defense Fund states that every 35 seconds a child is confirmed as abused or
			 neglected. The Administration for Children and Families of the Department of
			 Health and Human Services states that 513,000 children were in the United
			 States foster care system in 2005. Most children placed in foster care are
			 placed due to parental abuse or neglect. Research shows that professional
			 social workers in child welfare agencies are more likely to find permanent
			 homes for children who were in foster care for 2 or more years. Unfortunately,
			 fewer than 40 percent of child welfare workers are professional social
			 workers.
			(7)The Department of
			 Health and Human Services estimates that 26.2 percent of (or 1 in 4)
			 individuals in the United States age 18 or older experiences a diagnosable
			 mental health disorder. Additionally, 1 in 5 children and adolescents
			 experiences a mental health disorder. At least 1 in 10, or about 6,000,0000,
			 young people have a serious emotional disturbance. Social workers provide the
			 majority of mental health counseling services in the United States, and are
			 often the only providers of such services in rural areas.
			(8)The Department of
			 Veterans Affairs estimates that there are 23,977,000 veterans in the United
			 States. Approximately 1,100,000 active duty soldiers have been deployed to Iraq
			 since 2001. A once declining veteran population is now surging and is in dire
			 need of mental health treatment to address issues such as post traumatic stress
			 disorder, depression, drug and alcohol addiction, and suicidal tendencies.
			 Veterans make up 25 percent of homeless people, even though veterans comprise
			 only 11 percent of the general population, in the United States. Social workers
			 working with veterans and their families provide case management, crisis
			 interventions, mental health interventions, housing and financial counseling,
			 high risk screening, and advocacy among other services. The Department employs
			 over 5,000 professional social workers and is the single largest employer of
			 social workers in the Nation. The Department's social workers also coordinate
			 the Community Residential Care Program, the oldest and most cost-effective of
			 the Department's extended care programs.
			(9)The American
			 Cancer Society estimates that there were 1,399,790 new cases of cancer and
			 564,830 cancer deaths in 2006 alone. The incidence of cancer will increase
			 dramatically as the population grows older. The Centers for Disease Control and
			 Prevention report that at the end of 2003 there were 1,039,000 to 1,285,000
			 people living with HIV or AIDS in the United States. In 2006, 1,300,000 people
			 received care from the Nation’s hospice providers. Health care and medical
			 social workers practice in areas related to all of these circumstances and
			 provide outreach for prevention of health issues, help individuals and their
			 families adapt to their circumstances, provide grief counseling, and act as a
			 liaison between individuals and their medical team, helping patients make
			 informed decisions about their care.
			(10)The National
			 Center for Education Statistics states that in 2005 the national dropout rate
			 for high school students was 9.4 percent. White students dropped out at a rate
			 of 6 percent. African-American students dropped out at a rate of 10.4 percent.
			 Hispanic students dropped out at a rate of 22.4 percent. Some vulnerable
			 communities have dropout rates of 50 percent or higher. Social workers in
			 school settings help students avoid dropping out through early identification,
			 prevention, intervention, counseling, and support services.
			(11)According to the
			 Department of Justice, every year more than 650,000 ex-offenders are released
			 from Federal and State prisons. Social workers employed in the corrections
			 system address disproportionate minority incarceration rates, provide treatment
			 for mental health problems and drug and alcohol addiction, and work within as
			 well as outside of the prison to reduce recidivism and increase positive
			 community reentry.
			3.Social Work
			 Reinvestment Commission
			(a)EstablishmentNot
			 later than 3 months after the date of enactment of this Act, the Secretary
			 shall establish the Social Work Reinvestment Commission (referred to in this
			 Act as the Commission) to provide independent counsel to
			 Congress and the Secretary on policy issues associated with recruitment,
			 retention, research, and reinvestment in the profession of social work.
			(b)Appointment
				(1)In
			 generalThe Commission shall
			 be appointed by the Secretary, and shall be composed of educated social workers
			 and other members, as follows:
					(A)2 deans of schools
			 of social work.
					(B)1 social work
			 researcher.
					(C)1 related
			 professional researcher.
					(D)1 Governor.
					(E)2 leaders of
			 national social work organizations.
					(F)1 senior social
			 work State official.
					(G)1 senior related
			 State official.
					(H)2 directors of
			 community-based organizations or nonprofit organizations.
					(2)Chairperson;
			 Vice chairpersonThe Secretary shall select a chairperson and
			 vice chairperson for the Commission from among the members of the
			 Commission.
				(3)Period of
			 Appointment; vacanciesMembers shall be appointed for the life of
			 the Council. Any vacancy in the Council shall not affect the powers of the
			 Council, but shall be filled in the same manner as the original
			 appointment.
				(c)Meetings of the
			 CommissionThe Commission
			 shall hold its first meeting not later than 6 weeks after the date on which the
			 final member of the Commission is appointed, and subsequent meetings at the
			 call of the chairperson.
			(d)Consultation
				(1)In
			 generalThe Commission shall
			 consult, to the extent that the Commission determines that such consultation is
			 necessary or useful to carry out subsection (e), with—
					(A)entities within
			 the Department of Health and Human Services, including the Administration for
			 Children and Families, the Administration on Aging, the Agency for Healthcare
			 Research and Quality, the Centers for Disease Control and Prevention, the
			 Centers for Medicare & Medicaid Services, the Health Resources and Services
			 Administration, the Indian Health Service, the National Institutes of Health,
			 and the Substance Abuse and Mental Health Services Administration;
					(B)the Social Security Administration;
					(C)the Departments of
			 Agriculture, Defense, Education, Homeland Security, Labor, Justice, State, and
			 Veterans Affairs; and
					(D)any other agency
			 of the Federal Government, as determined by the Commission.
					(2)Cooperation and
			 counselThe entities and agencies described in paragraph (1)
			 shall cooperate with and provide counsel to the Commission to the greatest
			 extent practicable.
				(e)StudyThe Commission shall study—
				(1)social work
			 practice in the areas of aging, child welfare, military and veteran's issues,
			 mental and behavioral health and disability, criminal justice, and
			 health;
				(2)issues facing the
			 social work profession, including fair market compensation, high social work
			 educational debt, social work workforce trends, knowledge development, and
			 social work safety, as well as any other area determined by the Secretary to be
			 appropriate; and
				(3)State-level social
			 work licensure policies and reciprocity agreements for providing services
			 across State lines.
				(f)Report to
			 CongressNot later than 18 months after the date of the
			 Commission's first meeting, the Commission shall submit a report to Congress
			 and the Secretary on the results of the study, to determine and address the
			 immediate and future needs of the social work profession.
			(g)Personnel
				(1)Travel
			 expensesThe members of the Commission shall not receive
			 compensation for the performance of services for the Commission, but shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for employees of agencies under subchapter I of chapter 57 of title
			 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Commission. Notwithstanding
			 section 1342 of title 31, United States Code, the Secretary may accept the
			 voluntary and uncompensated services of members of the Commission.
				(2)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
				(h)Authorization of
			 AppropriationsThere is authorized to be appropriated $500,000
			 for use by the Commission.
			4.Reinvestment
			 grant programs to address the current state of the profession of social
			 work
			(a)Authority To
			 conduct demonstration programsThe Secretary is authorized to award grants
			 to eligible entities and individuals under subsections (b) through (e) for each
			 fiscal year to support demonstration programs related to research, workplace
			 improvements, education, training, and programs of excellence.
			(b)Workplace
			 improvement grants
				(1)In
			 generalThe Secretary is authorized to award grants to 4 eligible
			 entities (2 public agencies and 2 private agencies) to address workplace
			 concerns for the social work profession, including caseloads, compensation,
			 social work safety, supervision, and working conditions.
				(2)Equal
			 amountsThe Secretary shall award grants under this subsection in
			 equal amounts of not less than $250,000 and not more than $1,000,000 to the 4
			 eligible entities. The Secretary shall award the grants annually over a 4-year
			 period.
				(3)PriorityIn
			 awarding grants under this subsection, the Secretary shall give priority to
			 eligible entities that—
					(A)are equipped with
			 the capacity to oversee and monitor the demonstration program carried out under
			 this subsection, including proven financial responsibility and administrative
			 capability; and
					(B)are knowledgeable
			 about relevant workforce trends and have at least 2 years of experience
			 relevant to the demonstration program.
					(c)Research
			 grants
				(1)In
			 generalThe Secretary is authorized to award grants to not less
			 than 25 social workers holding a doctoral degree in social work, for
			 post-doctoral research in social work to further the knowledge base about
			 effective social work interventions and to promote usable strategies to
			 translate research into practice across diverse community settings and service
			 systems.
				(2)AmountsThe Secretary shall award grants under this
			 subsection in a total amount of $5,000,000. The Secretary shall award the
			 grants over a 4-year period.
				(d)Education and
			 training grants
				(1)In
			 generalThe Secretary is authorized to award 20 grants to
			 eligible entities to support recruitment of social work students for, and
			 education of the students in, baccalaureate, master's, and doctoral degree
			 programs, as well as the development of faculty.
				(2)Equal
			 amountsThe Secretary shall award grants under this subsection in
			 equal amounts of not less than $75,000 and not more than $100,000 to the 20
			 eligible entities. The Secretary shall award the grants annually over a 4-year
			 period.
				(3)PriorityIn awarding grants under this subsection,
			 the Secretary shall give priority to eligible entities that—
					(A)are accredited by
			 the Council on Social Work Education;
					(B)have a graduation
			 rate of not less than 80 percent; and
					(C)exhibit an ability
			 to recruit social work students from or place the students in high need and
			 high demand areas.
					(e)Community-based
			 programs of excellence grants
				(1)In
			 generalThe Secretary is authorized to award grants to 6 eligible
			 entities that are carrying out programs of excellence to further test and
			 replicate effective social work interventions. The Secretary shall choose
			 eligible entities carrying out programs in the areas of aging, child welfare,
			 military and veteran's issues, mental and behavioral health and disability,
			 criminal justice, and health.
				(2)Equal
			 amountsThe Secretary shall award grants under this subsection in
			 equal amounts of not less than $250,000 and not more than $500,000 to the 6
			 eligible entities. The Secretary shall award the grants annually over a 3-year
			 period.
				(3)PriorityIn awarding grants under this subsection,
			 the Secretary shall give priority to eligible entities that—
					(A)have demonstrated
			 successful and measurable outcomes that are worthy of replication;
					(B)have been in
			 operation for at least 2 years; and
					(C)work with high
			 need and high demand populations.
					(f)Grant award
			 requirementsIn awarding grants under subsections (b) through
			 (e), the Secretary shall, to the extent practicable, award grants—
				(1)in the case of
			 grants under subsection (b), (d), or (e), to eligible entities that—
					(A)demonstrate
			 knowledge, understanding, and participation in the entities' programs, of
			 individuals and groups from different racial, ethnic, cultural, gender,
			 geographic, religious, sexual orientation, linguistic, and class
			 backgrounds;
					(B)demonstrate a
			 record of active participation of professionally trained social workers in the
			 entities' programs; and
					(C)provide services
			 and represent the individuals employed by the entities as competent only within
			 the boundaries of their education, training, licenses, certification,
			 consultation received, supervised experience, or other relevant professional
			 experience; and
					(2)in the case of
			 grants under subsection (c), to individuals that—
					(A)demonstrate
			 knowledge and understanding of individuals and groups described in paragraph
			 (1)(A); and
					(B)provide services
			 and represent themselves as competent only within the boundaries described in
			 paragraph (1)(C).
					(g)National
			 coordinating center
				(1)EstablishmentThe
			 Secretary shall enter into a contract with a national social work research
			 entity that—
					(A)has experience in
			 coordinating the transfer of information and ideas among entities engaged in
			 social work research, practice, education, and policymaking; and
					(B)maintains
			 relationships with Federal entities, social work degree-granting institutions
			 of higher education and departments of social work within such institutions,
			 and organizations and agencies that employ social workers.
					(2)General
			 dutiesThe entity shall serve as a coordinating center and shall
			 organize information and other data, collect and report data, serve as a
			 clearinghouse, and coordinate activities with the entities, institutions,
			 departments, organizations, and agencies described in paragraph (1). The
			 coordinating center shall work with institutions of higher education, research
			 entities, and entities with social work practice settings to identify key
			 research areas to be pursued, select research fellows, and organize appropriate
			 mentorship and professional development efforts.
				(3)Specific
			 activities describedThe coordinating center shall—
					(A)collect,
			 coordinate, monitor, and distribute data, information on best practices, and
			 findings regarding the activities funded under grants made to eligible entities
			 and individuals under the demonstration programs described in subsections (b)
			 through (e); and
					(B)prepare and submit
			 to the Secretary a report that includes recommendations regarding the need to
			 recruit new social workers, retain current social workers, conduct social work
			 research, and reinvest into the profession of social work.
					(4)SelectionThe
			 Secretary or a designee, in collaboration with the coordinating center, shall
			 select topics to be researched under this subsection, shall select candidates
			 and finalists for research fellow positions, and shall determine other
			 activities to be carried out under this subsection.
				(5)Authorization of
			 appropriationsThere is authorized to be appropriated $1,000,000
			 to carry out this subsection for each of fiscal years 2009 through 2013.
				(h)Multi-media
			 outreach campaign
				(1)In
			 generalThe Secretary shall develop and issue public service
			 announcements that advertise and promote the social work profession, highlight
			 the advantages and rewards of social work, and encourage individuals to enter
			 the social work profession.
				(2)MethodThe
			 public service announcements described in paragraph (1) shall be broadcast
			 through appropriate media outlets, including television or radio, in a manner
			 intended to reach as wide and diverse an audience as possible.
				(3)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this subsection such sums as may be necessary for each of fiscal year 2009
			 through 2012.
				5.National Social
			 work awareness month
			(a)PurposeThe
			 purpose of this section is to designate a National Social Work Awareness Month
			 to—
				(1)raise awareness
			 about the importance of the profession of social work; and
				(2)encourage interest
			 groups, stakeholders, and individuals to take an active role in recruitment,
			 retention, research, and reinvestment in the profession of social work.
				(b)DesignationThe
			 Senate—
				(1)designates March
			 of 2008, and of each succeeding year, as National Social Work Awareness
			 Month; and
				(2)encourages the
			 people of the United States to observe the month with appropriate ceremonies
			 and activities.
				6.DefinitionsIn this Act:
			(1)Community-based
			 programThe term community-based program means an
			 agency, organization, or other entity, carrying out a program that provides
			 direct social work services, or community development services, at a
			 neighborhood, locality, or regional level, to address human service, health
			 care, or psychosocial needs.
			(2)Eligible
			 entityThe term eligible entity means—
				(A)in reference to
			 section 4(b), a public or private agency working in a social work capacity that
			 demonstrates a need in a workplace concern area described in section
			 4(b)(1);
				(B)in reference to
			 section 4(d), a department of social work within an institution of higher
			 education, or the institution of higher education, that offers a baccalaureate,
			 master's, or doctoral degree in social work; and
				(C)in reference to
			 section 4(e), a nonprofit or public community-based program working in a social
			 work capacity in an area described in section 4(e)(1).
				(3)High need and
			 high demandThe term high need and high demand, used
			 in reference to an area or population, means an area with a population, or a
			 population, respectively, that lacks sufficient resources and as a result has a
			 greater probability of being harmed by specific social, environmental, or
			 health problems than the population as a whole. The area or population at issue
			 may be an area or population defined by the Health Resources and Services
			 Administration as a health professional shortage area, which has
			 a shortage of primary medical care, dental, or mental health providers, and is
			 an urban or rural area, a population group, or a public or nonprofit private
			 medical facility.
			(4)Related
			 professional researcherThe term related professional
			 researcher means a person who is professionally engaged in research in a
			 social, political, economic, health, or mental health field. The research
			 referenced to in this paragraph is primarily conducted by doctoral level
			 researchers under university, government, research institute, or community
			 agency auspices.
			(5)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(6)Social
			 workThe term social work means—
				(A)the professional
			 activity of helping individuals, groups, or communities enhance or restore
			 capacity for social and psychosocial functioning and creating societal
			 conditions favorable to that enhancement or restoration;
				(B)an activity, the
			 practice of which consists of the professional application of values,
			 principles, and techniques related to the professional activity described in
			 subparagraph (A), including—
					(i)diagnosis and
			 treatment of mental and emotional disorders with individuals, families, and
			 groups;
					(ii)helping
			 communities or groups provide or improve social and health services and
			 participating in relevant legislative processes; and
					(iii)helping people
			 obtain tangible services; and
					(C)an activity, the
			 practice of which requires knowledge of—
					(i)human
			 development;
					(ii)behavior of
			 social, economic and cultural institutions; and
					(iii)the interaction
			 of the factors described in clauses (i) and (ii).
					(7)Social work
			 researcherThe term social work researcher means a
			 person who studies social work at the individual, family, group, community,
			 policy, or organizational level, focusing across the human life span on
			 prevention of, intervention in, treatment of, aftercare of, and rehabilitation
			 from acute and chronic social and psychosocial conditions, and includes a
			 person examining the effect of policies on social work practice. The study
			 referred to in this paragraph is primarily conducted by researchers with
			 doctoral degrees who are social workers or faculty under university,
			 government, research institute, or community agency auspices.
			(8)Social
			 workerThe term social worker means a graduate of a
			 school of social work with a baccalaureate, master’s, or doctoral degree, who
			 uses knowledge and skills to provide social work services for clients who may
			 be individuals, families, groups, communities, organizations, or society in
			 general.
			
